Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 13 has been cancelled; Claims 1-8 are withdrawn from consideration as non-elected claims, Claim 9 has been amended;  and Claims 9-12 and 14-16 remain for examination, wherein claim 9 is an independent claim.

Previous Rejections/Objections
Previous rejections of Claims 9-16 under under 35 U.S.C. 103 as being unpatentable over Sherwood (US 3514280, thereafter US’280) in view of Chiba (JP 08273826 A, with on-line English translation, corresponding to JP 3645306 B listed in IDS filed on 10/16/2019, thereafter JP’826) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/16/2021.
However, in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/16/2021 and newly recorded reference(s), a new ground rejection is listed as following.

Allowance Subject matter
Claim 16 includes allowable subject matter.  
Claim 16 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood (US 3514280, thereafter US’280) in view of Sherwood (US 6,652,802 B2, thereafter US’802).
Regarding claim 9, US’280 teaches a manufacturing process of continuous steel making in a rotary furnace having a burner at each end directed through a restricted annular opening (Abstract, Fig. and claims of US’280), which reads on the metal melting in a melting furnace with a burner as recited in the instant claim. US’280 specify charging solid raw material in 
US’802 teaches a manufacturing process of applying solid state iron oxide reduction in a gas-solid reduction zone is combined with continuous melting of the hot solid reduced iron in a fuel-fired gas-solid-liquid melting zone within a rotary furnace with an injection lance nozzle projecting a jet of hot reduced iron downwards into the metal bath within the melting zone (Abstract, examples, and claims of US’802). US’802 specify comprising a continuous sequence of process steps to produce liquid iron and steel directly from iron oxides, to realize higher output with improved control of product composition and quality, lower energy requirements, higher metal yield with lower material losses, and lower discharge of environmental pollutants than by currently known processes or combinations of processes (Abstract, table on Col.19, Col.1, ln.60 to Col.2, ln.2 and 
Regarding claims 10-11, US’802 specify all of the principal process steps can be conducted simultaneously and continuously to yield a continuous stream of liquid iron and steel having a controlled composition and temperature (Col.3, lns.24-29 of US’802), which reads on determining of the overall efficiency (cl.10) or efficiency for multiple prior melting processes (cl.11).
Regarding claim 12, US’280 specify charging solid raw material in charge end of the furnace (Fig., claims and Col.3, 
Regarding claim 14, US’280 specify rotary furnace with various speeds of rotation up to 50 r.p.m. may be employed (Col.3, lns.36-40 of US’280) and JP’826 specify the gas blowing nozzle 3c for the gas agitating (Fig.1 and par.[0018] of JP’826).
Regarding claim 15, US’280 specify rotary furnace (abstract and claims of US’280), which reads on the furnace type as recited in the instant claim.

Response to Arguments
Applicant’s arguments to the art rejection to claims 9-12 and 14-15 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734